Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The use of the word “comprising” in the abstract should be avoided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 17 - 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Chrisantha Fernando et al. (Convolution by Evolution Differential Pattern Producing Networks) (prior art submitted by the applicant).
	Regarding claims  1, 17, 22 Chrisantha Fernando et al. disclose a system  and method comprising: one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations for training a neural network having a plurality of network parameters to perform a particular neural network task and to determine trained values of the network parameters using an iterative training process having a plurality of hyperparameters (section 3.1; section 3.3.3); the operations comprising: maintaining a plurality of candidate neural networks (algorithm 1; section 3.3.1) and, for each of the candidate neural networks (algorithm 1; section 3.3.1), data specifying: (i) respective values of the network parameters for the candidate neural network (algorithm 1; section 3.3.1), (ii) respective values of the hyperparameters for the candidate neural network, (algorithm 1; section 3.3.1)  and (iii) a quality measure that measures a performance of the candidate neural network on the particular neural network task (algorithm 1; section 3.3.1); for each of the plurality of candidate neural networks, repeatedly performing the following training operations (algorithm 1; section 3.3.1): training the candidate neural network using the iterative training process and in accordance with the maintained values of the hyperparameters for the candidate neural network until termination criteria are satisfied to determine updated values of the network parameters for the candidate neural network from the maintained values of the network parameters for the candidate neural network (fig. 2; algorithm 1; section 3.3; section 3.3.3), determining an updated quality measure for the candidate neural network in accordance with the updated values of the network parameters for the candidate neural network and the maintained values of the hyperparameters for the candidate neural network (fig. 2; algorithm 1; section 3.3; section 3.3.1) ,  determining, based at least on the maintained quality measures for the candidate neural networks and the updated quality measure for the candidate neural network, new values of the hyperparameters and the network parameters for the candidate neural network (figure 2, algorithm 1; section 3.3; section 3.3.1; section 3.3.2; section 3.3.3), determining a new quality measure for the candidate neural network in accordance with the new values of the network parameters for the candidate neural network and the new values of the hyperparameters for the candidate neural network (fig. 2; algorithm 1; section 3.3; section 3.3.1), and updating the maintained data for the candidate neural network to specify the new values of the hyperparameters, the new values of the network parameters, and the new quality Filed: Herewith Page: 7ofl0 measure (fig. 2; algorithm; section 3.3; section 3.3.1); and selecting the trained values of the network parameters from the parameter values in the maintained data based on the maintained quality measures for the candidate neural networks after the training operations have repeatedly been performed  (fig. 2; algorithm; section 3.3; section 3.3.1; section 3.4.3).  
Regarding claims  2 and 18, Chrisantha Fernando et al. disclose a system  and method, wherein the operations further comprise: providing the trained values of the network parameters for use in processing new inputs to the neural network (section 3.4).  
Regarding claims  3 and 19, Chrisantha Fernando et al. disclose a system  and method wherein selecting the trained values of the network parameters from the parameter values in the maintained data based on the maintained quality measures for the candidate neural networks comprises: selecting the maintained parameter values of the candidate neural network having a best maintained quality measure of any of the candidate neural networks after the training operations have repeatedly been performed (fig. 2; algorithm 1; section 3.3; section 3.3.1; section 3.4.3).  
Regarding claims  4 and  20, Chrisantha Fernando et al. disclose a system  and method, wherein selecting the trained values of the network parameters from the parameter values in the maintained data based on the maintained quality measures for the candidate neural networks comprises: determining if the maintained quality measure for the respective candidate neural network in the plurality of candidate neural networks is below a first pre-determined percentage of the candidate neural networks; and in response, sampling the maintained parameter values of a candidate neural network having a maintained quality measure above a second pre-determined percentage of the candidate neural networks, after the training operations have repeatedly been performed (section 3.3; section 3.3.1).  
Regarding claims  5 and  21, Chrisantha Fernando et al. disclose a system  and method wherein repeatedly performing the training operations comprises repeatedly performing the training operations in parallel for each candidate neural network (section 3.3.1).
Regarding claims  6 and  21, Chrisantha Fernando et al. disclose a method, wherein repeatedly performing the training operations comprises repeatedly performing the training operations for each candidate neural network asynchronously from performing the training operations for each other candidate neural network (section 3.3.1).  
Regarding claim 7, Chrisantha Fernando et al. disclose a method, wherein determining, based at least on the maintained quality measures for the candidate neural networks, new values of the hyperparameters and the network parameters for the candidate neural network comprises: determining whether the updated quality measure is better than every maintained quality measure; and in response to determining that the updated quality measure is not better than every maintained quality measure, setting the new values of the network parameters to the maintained values of the network parameters for the candidate neural network having the best maintained quality measure (section 3.3; section 3.3.1 section 3.3.2).  
Regarding claim 8, Chrisantha Fernando et al. disclose a method further comprising: in response to determining that the updated quality measure is better than every maintained quality measure, setting the new values of the network parameters to the updated values of the network parameters (section 3.3’ sections 3.3.1 and 3.3.2).  
Regarding claim 9, Chrisantha Fernando et al. disclose a method wherein determining, based at least on the maintained quality measures for the candidate neural networks, new values of the hyperparameters and the network parameters for the candidate neural network comprises: setting the new values of the hyperparameters based upon the maintained values of the hyperparameters for the candidate neural network having the best maintained quality measure (section 3.3; .   sections 3.3.1 and 3.3.2).
Regarding claim 10, Chrisantha Fernando et al. disclose a method wherein setting the new values of the hyperparameters comprises randomly permuting one or more of the maintained values of the hyperparameters of the candidate neural network having the best maintained quality measure (section 3.3; .   sections 3.3.1 and 3.3.2).
  	Regarding claim 11, Chrisantha Fernando et al. disclose a method wherein determining, based at least on the maintained quality measures for the candidate neural networks, new values of the hyperparameters and the network parameters for the candidate neural network comprises: sampling the new values of the hyperparameters from a prior distribution over possible values for the hyperparameters  (section 3.3; .  sections 3.3.1 and 3.3.2).
  	Regarding claim 12, Chrisantha Fernando et al. disclose a method, wherein determining, based at least on the maintained quality measures for the candidate neural networks, new values of the hyperparameters and the network parameters for the candidate neural network comprises: sampling the new values of the network parameters from a prior distribution over possible values for the network parameters (section 3.3;  sections 3.3.1 and 3.3.2).
  	Regarding claim 13, Chrisantha Fernando et al. disclose a method, wherein determining, based at least on the maintained quality measures for the candidate neural networks, new values of the hyperparameters and the network parameters for the candidate neural network comprises: determining whether the updated quality measure is better than every maintained quality measure; and in response to determining that the updated quality measure is not better than every maintained quality measure, setting the new values of the hyperparameters to the maintained values of the hyperparameters for the candidate neural network having the best maintained quality measure (section 3.3; . sections 3.3.1 and 3.3.2).
Regarding claim 14, Chrisantha Fernando et al. disclose a method wherein training the candidate neural network using the iterative training process and in accordance with the maintained values of the hyperparameters for the candidate neural network until termination criteria are satisfied comprises training the candidate neural network until a threshold number of iterations of the iterative training process have been performed (section 3.3; sections 3.3.1 and 3.3.2).
.  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845